Exhibit 10.1
 
ADDENDUM
TO
EMPLOYMENT AGREEMENT BETWEEN GENCORP INC. AND SCOTT SEYMOUR




This ADDENDUM to the January 6, 2010 Employment Agreement (the “Agreement”) by
and between GenCorp Inc. (“GenCorp” or the “Company”), having its principal
place of business at Highway 50 and Aerojet Road, Rancho Cordova, California
95742 and Scott Seymour (“Executive”), with the Company and the Executive
collectively referred to therein and herein as the “Parties,” is entered into as
of February 10, 2011.
 


 
W I T N E S S E T H:
 
WHEREAS the Executive is entitled to certain relocation assistance benefits
under the GenCorp Domestic Relocation Policy (the “Policy”) on the same basis as
other similarly-situated employees of the Company; and
 
WHEREAS the Policy generally requires than a new employee’s relocation be
completed within twelve (12) months from his first day of employment with the
Company in order for the employee to receive full relocation assistance
benefits; and
 
WHEREAS the Company desires to amend the Agreement to provide the Executive up
to a total of twenty-four (24) months from the first day of employment with the
Company to complete his relocation with full entitlement to the normal
relocation assistance benefits under the Policy.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained in the Agreement and herein, the Parties,
intending to be legally bound, hereby agree as follows:
 
1.           Section 2 (“Salary and Additional Compensation”) of the Agreement
is hereby amended by the addition of the following subsection (f) at the end
thereof:

 
(f)           Relocation Assistance.  Notwithstanding the terms of the Company’s
Domestic Relocation Policy (the “Policy”), the Executive shall have twenty-four
(24) months from his first day of employment with the Company in order to
complete all relocation activities and therefore be entitled to full relocation
assistance benefits under the Policy.

 
2.           Except as modified by this Addendum, the terms of the Agreement
remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Addendum to be duly executed
and delivered on the date above.
 

 
GENCORP INC.
         
By:
/s/ James R. Henderson
   
James R. Henderson
   
Chairman of the Board



Agreed to and Accepted
         
/s/ Scott Seymour
 
Scott Seymour
 

 
 
2

--------------------------------------------------------------------------------

 